 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   V5 TECHNOLOGIES,                                     Case No.: 2:17-cv-02349-KJD-NJK
12          Plaintiff(s),                                               ORDER
13   v.                                                            [Docket No. 101]
14   SWITCH, LTD., et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion to compel non-party discovery from Nicole
17 Folino. Docket No. 101. Ms. Folino argues in opposition that, inter alia, the motion should be
18 denied as untimely. See Docket No. 103 at 9-10. Plaintiff responds in reply that its motion is
19 timely. See Docket No. 105 at 12-13. Neither party addresses the full standards that govern this
20 issue, however.
21         A party may not unduly delay in moving to compel discovery. E.g., Gault v. Nabisco
22 Biscuit Co., 184 F.R.D. 620, 622 (D. Nev. 1999). While guideposts have been developed regarding
23 timeliness of motions to compel, there are no bright-line rules and the timeliness of each motion
24 must be determined based on the circumstances specific to that case. Williams v. Las Vegas Metro.
25 Police Dept., 2015 WL 3489553, at *1 (D. Nev. June 3, 2015). Several judges in this District have
26 identified a non-exhaustive list of factors to use in determining the timeliness of a discovery
27 motion: (1) the length of time since expiration of the deadline; (2) the length of time the moving
28 party has known about the discovery; (3) whether the discovery deadline has been previously

                                                   1
 1 extended; (4) the explanation for the tardiness or delay; (5) the age of the case; (6) any prejudice
 2 to the party from whom the discovery is sought; and (7) disruption of the court’s schedule. See id.
 3 (collecting cases).1
 4         Given the circumstances, the Court will order supplemental briefing. Plaintiff shall file a
 5 supplemental brief addressing the above standards by May 30, 2019, and Ms. Folino shall file a
 6 responsive supplemental brief by June 5, 2019. These briefs must be no longer than 12 pages.
 7         IT IS SO ORDERED.
 8         Dated: May 24, 2019
 9                                                               ______________________________
                                                                 Nancy J. Koppe
10                                                               United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
           1
25           These standards have been applied in the context of non-party discovery sought under
   Rule 45 of the Federal Rules of Civil Procedure. See, e.g., Bartech Sys. Int’l, Inc. v. Mobile Simple
26 Sols., Inc., 2018 WL 1787905, at *2 (D. Nev. Jan. 31, 2018). Plaintiff notes in reply that the
   applicable rule allows for the filing of a motion to compel “[a]t any time.” See Docket No. 105 at
27 13 n.3 (quoting Fed. R. Civ. P. 45(d)(2)(B)(i)). To the extent there is a reasonable basis for doing
   so, Plaintiff is not precluded by this order from arguing that the above standards do not apply to a
28 motion to compel brought pursuant to Rule 45(d)(2)(B)(i).

                                                     2
